TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00687-CV



                                      In re Karen E. McRae


                                 R. C. C. and N. T., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




                 FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
        NO. 19,1739, THE HONORABLE DWIGHT E. PESCHEL, JUDGE PRESIDING



                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of N. T. The subject of this

proceeding is Karen E. McRae, appellant’s attorney.

               Appellant filed her notice of appeal on December 27, 2021, and her brief was due

March 8, 2022. On March 3, 2022, we ordered counsel to file appellant’s brief no later than

March 16, 2022. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Karen E. McRae shall appear in person before

this Court on Wednesday, April 13, 2022, at 1:30 p.m., in the Third Court of Appeals courtroom,

located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis

County, Texas, to show cause why she should not be held in contempt and have sanctions
imposed for her failure to obey our March 3, 2022 order. This order to show cause will be

withdrawn and McRae will be relieved of her obligation to appear before this Court as ordered

above if the Clerk of this Court receives appellant’s brief on or before April 11, 2022.

               It is ordered on April 5, 2022.



Before Justices Goodwin, Baker, and Triana




                                                 2